DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application no 16/931,898, filed 07/17/20, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/22, 05/17/22, 02/02/22, 04/09/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
Based on prior allowed case 16/931,898  and the prior art of record does not teach or fairly suggest in combination of steps as recited in the Applicant’s independent claims as amended, compiling, by one or more processors, a transaction log comprising a first entry including information sufficient to identify at least one node in a network to which a first software release has been transmitted; initiating, by the one or more processors, transmission of a second software release to the at least one node; updating, by the one or more processors, metadata corresponding to the first entry in the transaction log to indicate that the second software release is a most recently released version of the first software release; analyzing, by the one or more processors, one or more files comprising the second software release based on vulnerability information associated with the second software release to identify at least one file of the one or more files that poses a risk; and initiating, by the one or more processors and based on identification, using the transaction log, of one or more nodes at which the at least one file is deployed, transmission of a corrective action to the one or more nodes, where the corrective action is responsive to the posed risk.

The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498